Exhibit 10.6
EXECUTION COPY
FIRST AMENDMENT TO
REGISTRATION RIGHTS AGREEMENT
     This First Amendment to Registration Rights Agreement (this “Amendment”) is
made and entered into as of October 7, 2008, by and among Panda Ethanol, Inc., a
Nevada corporation (the “Company”), Panda Energy International, Inc., a Texas
corporation (“Panda Energy”), and the several Holders signatory hereto.
     WHEREAS, the Company and Panda Energy are parties to that certain
Registration Rights Agreement made and entered into as of November 9, 2007 (the
“Registration Rights Agreement”); and
     WHEREAS, the Company and Panda Energy desire to amend, modify and
supplement the Agreement in accordance with the provisions of Section 6(f) to
provide the registration rights set forth in the Agreement to the purchasers of
the Company’s securities pursuant to that certain Securities Purchase Agreement,
dated October 6, 2008, by and between the Company and PLC II, LLC (“PLC”) and
those certain Common Stock Purchase Warrants, each dated the date hereof, issued
to PLC and Balkan Ventures LLC (“Balkan”), respectively.
     NOW, THEREFORE, in consideration of the premises, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follow:
1. Amendment.
     (a) Definition of Common Stock. A definition of “Common Stock” is hereby
added to the Registration Rights Agreement as follows:
     “Common Stock” means the Company’s common stock, $0.001 par value per
share.
     (b) Definition of Holder. The definition of “Holder” or “Holders” in the
Registration Rights Agreement is hereby amended and restated in its entirety as
follows:
     “Holder” or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities, which for purposes of this Agreement
includes the record holders of Series A Preferred convertible into Registrable
Securities and the registered holders of Warrants exercisable for Registrable
Securities; provided, further, that such a Holder of Registrable Securities will
not be required to convert its Series A Preferred or exercise its Warrants in
order to exercise the registration rights granted herein.
     (c) Definition of Purchase Agreement. A definition of “Purchase Agreement”
is hereby added to the Registration Rights Agreement as follows:
     “Purchase Agreement” means that certain Securities Purchase Agreement dated
October 6, 2008, by and between the Company and PLC

 



--------------------------------------------------------------------------------



 



     (d) Definition of Registrable Securities. The definition of “Registrable
Securities” in the Registration Rights Agreement is hereby amended and restated
in its entirety as follows:
     “Registrable Securities” means all of (i) the Shares issued to Panda Energy
or Panda Energy Management, LP from time to time pursuant to the Services
Agreement, (ii) the shares of Common Stock issued pursuant to the Purchase
Agreement, (iii) the shares of Common Stock issued or issuable upon conversion
of the Series A Preferred (iv) the shares of Common Stock issued or issuable
upon exercise of the Warrants, and (v) any shares of Common Stock issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to any shares of Common Stock described in the
foregoing clauses (i), (ii), (iii) and (iv).
     (e) Definition of Series A Preferred. A definition of “Series A Preferred”
is hereby added to the Registration Rights Agreement as follows:
     “Series A Preferred” means (i) the shares of Series A Convertible Preferred
Stock, par value $0.001, of the Company issued pursuant to the Purchase
Agreement, and (ii) any shares of Series A Convertible Preferred Stock of the
Company issued as a dividend or other distribution with respect to, or in
exchange for or in replacement of, any shares described in clause (i).
     (f) Definition of Service Agreement. The definition of “Services Agreement”
in the Registration Rights Agreement is amended and restated in its entirety as
follows:
     “Services Agreement” shall mean that certain Services Agreement, effective
as of September 1, 2007, between Panda Energy Management, LP and the Company.
     (g) Definition of then outstanding Registrable Securities. A definition of
“then outstanding Registrable Securities” is hereby added to the Registration
Rights Agreement as follows:
     “then outstanding Registrable Securities” means the number of shares of
Common Stock which are Registrable Securities and that are then (1) issued and
outstanding or (2) issuable pursuant to conversion of Series A Preferred or
exercise of Warrants.
     (h) Definition of Warrants. A definition of “Warrants” is hereby added to
the Registration Rights Agreement as follows:
     “Warrants” means that certain Common Stock Purchase Warrant No. 01 dated
October 7, 2008, issued and delivered to Balkan, and that certain Common Stock
Purchase Warrant No. 02 dated October 7, 2008, issued and delivered to PLC.

2



--------------------------------------------------------------------------------



 



     (i) Successors and Assigns . The last sentence of Section 6(h) of the
Registration Rights Agreement is amended and restated in its entirety as
follows:
Each Holder may assign their respective rights hereunder in the manner and to
the persons the Holder is otherwise permitted to assign or transfer its
Registrable Securities; provided, however, that at least 10,000 shares (subject
to adjustment for splits, stock dividends, and recapitalizations) of the
Registrable Securities, are assigned to an assignee who seeks to assert
registration rights under this Agreement.
2. Binding Effect. Except as expressly modified or amended herein, the
Registration Rights Agreement remains in full force and effect. The Company and
each of the Holders hereto acknowledge, confirm and agree that the the
provisions of the Registration Rights Agreement as so amended shall be binding
upon the parties and their respective successors and assigns.
3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the conflict
of law provisions thereof.
4. Headings. The headings in this Amendment are for convenience only, do not
constitute a part of this Amendment, and shall not be deemed to limit or affect
any of the provisions hereof.
5. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall constitute an original, and all of which together shall
constitute one document.
[Signatures follow]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this First Amendment to
Registration Rights Agreement as of the date first above written.

                  COMPANY:    
 
                PANDA ETHANOL, INC.    
 
           
 
  By:   /s/ Darol Lindloff    
 
 
 
 
  Name:  
Darol Lindloff
   
 
  Title:   President and CEO    
 
                HOLDERS:    
 
                PANDA ENERGY INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Robert W. Carter    
 
 
 
 
  Name:  
Robert W. Carter
   
 
  Title:   Chief Executive Officer    
 
                PLC II, LLC    
 
           
 
  By:   /s/ William C. Nordland    
 
 
 
 
  Name:  
William C. Nordland
   
 
  Title:   Senior Vice President    
 
                BALKAN VENTURES LLC    
 
           
 
  By:   /s/ Robert Kornigsberger    
 
 
 
 
  Name:  
Robert Kornigsberger
   
 
  Title:   Comanaging Partner    
 
                PANDA ENERGY MANAGEMENT, LP    
 
           
 
  By:   /s/ William C. Nordland    
 
 
 
 
  Name:  
William C. Nordland
   
 
  Title:   Senior Vice President    

4